DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record does not teach based on a range of an intensity of the incident light, one of the first digital output or the second digital output to represent the intensity of the incident light, wherein the first quantization operation comprises comparing, using the comparator, a first voltage representing at least a first part of the charge during the exposure period against one or more threshold voltages to generate one or more first comparison results, and storing the first digital output in the memory based on the one or more first comparison results; and wherein the second quantization operation comprises comparing, using the comparator, a second voltage representing at least a second part of the charge after the exposure period against a ramping threshold voltage to generate a second comparison result, and storing the second digital output in the memory based on the second comparison result.
Regarding claim 18, prior art of record does not teach outputting, by the quantizer and based on a range of an intensity of the incident light, one of the first digital output or the second digital output to represent the intensity of the incident light, wherein the first quantization operation comprises comparing, using the comparator, a first voltage representing at least a first part of the charge during the exposure period against one or more threshold voltages to generate one or more first comparison results, and storing the first digital output in the memory based on the one or more first comparison results; and wherein the second quantization operation comprises comparing, using the comparator, a second voltage representing at least a second part of the charge after the exposure period against a ramping threshold voltage to generate a second comparison result, and storing the second digital output in the memory based on the second comparison result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday – Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        




TK